Citation Nr: 1647863	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  15-41 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Association Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.  


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 








INTRODUCTION

The decedent has confirmed service in the Army National Guard of Alabama from October 1955 to October 1958.  He had additional service in the United States Army Reserve.  He died in November 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision by the Department of Veterans Affairs (VA) National Cemetery Association (NCA) Memorial Programs Service Processing Site, in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished headstone or marker.

In December 2015, the Board remanded the appeal for further development.  

Additional evidence was received following the most recent adjudication by the RO.  However, as the appellant's substantive appeal was received after February 2, 2013, the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The decedent died in November 2008. 

2.  The decedent is interred in a private cemetery in a grave marked by a privately purchased headstone.

3.  The decedent's service in the Army National Guard of Alabama and Army Reserve is not qualifying active military service to establish "veteran" status. 


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker are not met.  38 U.S.C.A. §§ 101, 2306, 2402 (West 2014); 38 C.F.R. §§ 38.630, 38.631, 38.632 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to a Government-furnished flat bronze memorial headstone or grave marker for the decedent, who died in November 2008 and is buried in a private cemetery.  See December 2008 and September 2013 Application for Standard Government Headstone or Marker.  The appellant contends that the decedent served on active duty in the United States Army, was honorably discharged in September 1962, and thus is entitled to a Government-furnished memorial headstone or grave marker.  See, e.g., the appellant's statement dated November 2015.  She further contends that the decedent's DD Form 214 was destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  Id, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA law provides, in pertinent part, that with respect to graves already marked with a private headstone or marker, VA will furnish an appropriate Government headstone or marker for the grave of a decedent who died on or after November 1, 1990, is buried in a private cemetery, and is eligible for burial in a national cemetery (excepting an individual described in 38 U.S.C.A. § 2402(4), (5), or (6)), subject to certain conditions.  38 C.F.R. § 38.631.

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

A National Guard Bureau Report of Separation of Service (NGB Form 22) reflects that the decedent enlisted in October 1955 with the Army National Guard of Alabama and was discharged in October 1958.  The decedent's personnel records show that he had active duty for training from July 1956 to August 1956 at Fort McClellan and from June 1957 to July 1957.  Additionally, a service personnel record from the Army Headquarters shows that the decedent was relieved from annual training and was honorably discharged from the United States Army Reserve in September 1962.  

In a December 2008 Request Pertaining to Military Records Form, the appellant reported that C.K. was the decedent's commanding officer and that the decedent went to Fort McClellan four times and trained for weeks.  In a written statement from C.K. dated in January 2009, he reported that the decedent attended the annual two-weeks camps under orders of inactive duty for training six times.  

The appellant submitted a January 2009 Questionnaire about Military Service that indicated that the NPRC "was unable to locate a record with the information provided in your original inquiry" OR "the record needed to answer your inquiry was lost in the July 1973 [NPRC] fire."  Without the original inquiry, the Board is unable to decipher what the appellant was requesting.  In any event, even assuming she was requesting the decedent's DD Form 214, this letter, alone, does not support the appellant's assertion that it was destroyed in the NPRC fire.  Critically, as noted above, that was one of two options, the other being that there was no record available with information she requested.  

Accordingly, based on a review of the evidence, the Board concludes that the appellant is not entitled to a Government-furnished headstone or grave marker for the decedent.  In this case, the evidence from the NPRC, the Army Reserve, and the Office of the Adjutant General of Alabama does not show any qualifying active military service.  The decedent's personnel record reflecting discharge from service in September 1962 shows that he was discharged from the Army Reserve.  The evidence does not show, nor does the appellant contend, that the decedent was disabled as a result of his active duty for training or from any injuries or disease incurred during any periods of training, active or inactive, during his service in the Army Reserve or National Guard.  Therefore, as the decedent did not have active service, the legal criteria for a Government-furnished headstone or grave marker are not met.  See 38 U.S.C.A. § 2306; 38 C.F.R. §§ 38.630, 38.631, 38.632.  

While the Board sympathizes with the appellant's claim and recognizes the honorable service of the decedent in the National Guard and Army Reserve, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of government-furnished headstones or markers.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to a Government-furnished headstone or marker is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


